7*3- IS
                                 ELECTRONIC RECORD




COA #       05-13-00997-CR                       OFFENSE:       22.02


STYLE:      Cody Bright v. The State of Texas    COUNTY:        Dallas

COA DISPOSITION:        MODIFY                   TRIAL COURT:   283rd Judicial District Court


DATE: 05/19/2015                   Publish: NO   TC CASE #:     F12-23970




                         IN THE COURT OF CRIMINAL APPEALS
                                                                                 7¥3 -/r
STYLE:    Cody Bright v. The State of Texas          CCA#:

         APFELLAAtT''£>               Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         ^rU5^3                                      JUDGE:
DATE: 09JlL/^lplS                                    SIGNED:                            PC:

JUDGE:     VJA (Ja^a^^                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD